Citation Nr: 0920708	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fistulectomy.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty for training from August 
1969 to January 1970, and on active duty from December 2003 
to September 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.


REMAND

In a statement received by VA in October 2008, the Veteran 
indicated that he had had a hearing before, and was found to 
be unemployable by, the Social Security Administration (SSA) 
due to his medical conditions.  As the SSA determination and 
the medical records used in reaching such determination are 
not of record and are potentially supportive of the Veteran's 
claims, they should be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any pertinent outstanding 
records.  

2.	In any event, the RO or the AMC should 
obtain any pertinent VA treatment 
records for the period since April 
2007.

3.	The RO or the AMC should also obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which the 
determinations were based.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



